FILED

UNITED STATES DISTRICT CoURT cl FEB 2 l 2914
FoR THE DISTRICT oF CoLUMBIA c,,,‘,’,'{‘s' H,'§t~hg'f)'|';;f‘g 

)

ToMMY LEE STEVENS, )
)

Petitioner, )

)

v ) Civil Action No. / y "£ 7 ?

)

THE UNITED STATES, )
)

Respondent. )

)

MEMoRANDUM 0P1NIoN

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis _and his pro se petition for a writ of mandamus. The Court will grant the application
and dismiss the petition.

According to the petitioner, he "is being attacked and constantly threaten[ed] by Federal
and State Agencies of Government" which are conducting "some supposed research proj ect"
using the petitioner as a subj ect. Pet. at l. The petitioner apparently made arrangements to
"report criminal activity," z`d., and is unable to do so because the Clerk of the United States Court
of F ederal Claims "is . . . interfering with plaintiff s line of communication with . . . Judge
Lettow. . . by not delivering correspondence from [the petitioner] to the Judge." Ia'. at 1-2.

"Now that the line of communication is broken," the petitioner claims that "Government Agents

are getting very dangerous and attempts and threats are being made against [him] in order to

force[him] to stop pursuing criminal charges." Ia'. at 2. He demands "that all of his future

submission(s) to . . . Judge Lettow be promptly sent to [his] chambers for review." Ia'.
Mandamus relief is proper only if "(l) the plaintiff has a clear right to relief; (2) the

defendant has a clear duty to act; and (3) there is no other adequate remedy available to

plaintif ." Councz'l of and for the Blz`nd of Delaware Counly Valley v. Regan, 709 F.Zd 1521,

1533 (D.C. Cir. l983) (en banc). The party seeking mandamus has the "burden of showing that

799

[his] right to issuance of the writ is ‘clear and indisputable. Guljf¢tream Aerospace Corp. v.
Mayacamas Corp., 485 U.S. 271, 289 (1988) (citing Bankers Life & Cas. C0. v. Hollana’, 346

U.S. 379, 384 (l953)). This petitioner addresses none of these elements, and thus fails to meet
his burden. Furthermore, this Court has no authority to direct the activities of the United States

Court of Federal Claims and its staff. Rather, a challenge to a decision of the Court of Federal

Claims must go before the United States Court of Appeals for the Federal Circuit. See 28 U.S.C.

§ l295(a)(3).
The petition for a writ of mandamus will be denied. An Order accompanies this

Memorandum Opinion.

{Jnited/Siates District Judge